Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles Thomas Ross appeals the district court’s order denying his motion filed pursuant to Fed.R.Civ.P. 60(b). We have reviewed the record and find no reversible error. Accordingly, we affirm. United States v. Ross, No. 2:06-cr00056-RBS-FBS-1 (E.D. Va. June 22, 2010); see United States v. Goodwyn, 596 F.3d 233 (4th Cir.2010) (holding district court lacked authority to grant defendant’s motion to reconsider seeking further reduction of his sentence). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.